DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant's election with traverse of claims 1-7 and 21-26 in the reply filed on 3/7/22 is acknowledged.  The traversal is on the ground(s) that SEE ELECTION OF 3/7/22.  This is not found persuasive because the searches for patentable distinct species are not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 6  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiryu et al. (US pub 20090138840).
	With respect to claim 1, Ichiryu et al. teach an integrated circuit designing system, comprising (see figs. 1-18, particularly figs. 1 and 4): 
a non-transitory storage medium, the non-transitory storage medium being encoded with a layout of a standard cell corresponding to a predetermined manufacturing process, the predetermined manufacturing process having a nominal minimum pitch of metal lines T (minimum distance or spacing between T) along a predetermined direction (X), the layout of the standard cell C1, C2, C3, C4, etc having a cell height along the predetermined direction (X), and the cell height is a non-integral multiple of the nominal minimum pitch; and 
a hardware processor communicatively coupled with the non-transitory storage medium and configured to execute a set of instructions for generating an integrated circuit layout based on the layout of the standard cell and the nominal minimum pitch.  
With respect to claim 5, Ichiryu et al. teach the standard cell is a logic gate cell. Para 0028.
With respect to claim 6, Ichiryu et al. teach the logic gate cell is an AND, OR, NAND, NOR, XOR, AOI, OAI, MUX, Flip-flop, BUFF, Latch, INV, delay, or clock cell. Para 0028.
Claim(s) 21-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiryu et al. (US pub 20090138840).
	With respect to claim 21, Ichiryu et al. teach a system for making an integrated circuit, the system comprising (see figs. 1-18, particularly figs. 1 and 4): 
a non-transitory computer readable medium configured to store instructions thereon; and 
a processor connected to the non-transitory computer readable medium, wherein the processor is configured to execute the instructions for: 
arranging a plurality of virtual grid lines (dashed lines vertical and lateral), wherein adjacent virtual grid lines of the plurality of virtual grid lines are separated, in a first direction (x or y), by a minimum nominal pitch (x or y distance or spacing between dashed lines) determined by a manufacturing process for manufacturing the integrated circuit; 
placing a standard cell C1,C2,C3,C4, etc such that at least one of an upper boundary of the standard cell or a lower boundary of the standard cell is offset from every virtual grid line of the plurality of virtual grid lines; 
placing at least one metal line T over each input/output (1/0) signal port of the standard cell to define an integrated circuit layout; and 
generating instructions for manufacturing the integrated circuit based on the integrated circuit layout.  
With respect to claim 22, Ichiryu et al. teach the processor is further configured to execute the instructions for placing the standard cell comprises placing the standard cell so that every 1/0 signal port of the standard cell overlaps at least one virtual grid line of the plurality of virtual grid lines.  
With respect to claim 23, Ichiryu et al. teach the processor is further configured to execute the instructions for placing the standard cell comprises placing the standard cell so that both the upper boundary and the lower boundary are offset from every virtual gird line of the plurality of virtual grid lines.  
With respect to claim 24, Ichiryu et al. teach the processor is further configured to execute the instructions for receiving the standard cell, wherein the standard cell has a height (lateral height) which is a non- integral multiple of the minimum nominal pitch.  
With respect to claim 25, Ichiryu et al. teach the processor is further configured to execute the instructions for placing the standard cell comprises placing the standard cell so that at least one 1/0 signal port T of the standard cell overlaps multiple virtual grid lines of the plurality of virtual grid lines.  
With respect to claim 26, Ichiryu et al. teach the processor is further configured to execute the instructions for placing the standard cell comprises placing the standard cell so that a plurality of 1/0 signal ports of the standard cell overlaps a first virtual grid line of the plurality of virtual grid lines.   
Allowable Subject Matter
Claims 2-4, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814